Case 2:19-cr-00010-TSK-MJA Document 68 Filed 01/27/21 Page 1 of 8 PageID #: 390



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


 UNITED STATES OF AMERICA,
             Plaintiff,
 v.                                       Crim. Action No.: 2:19-CR-10
                                                    (JUDGE KLEEH)

 JAMIE WILLIAM SITES,
             Defendant.

            MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S
            MOTIONS (IN ADVANCE) FOR AN EXTENSION OF TIME IN
              WHICH TO FILE A MOTION UNDER 28 U.S.C. § 2255
                         AND MOTION FOR TRANSFER


 I.    Procedural History

       On   January    20,   2021,    Defendant     Jamie   William    Sites

 (“Defendant” or “Defendant Sites”), an inmate at Potomac Highlands

 Regional Jail, filed a pro se letter motion requesting, in advance

 of the expiration of the one-year period of limitation for timely

 filing of a petition under 28 U.S.C. § 2255, an extension of time

 on that period of limitation. [ECF No. 65]. On January 21, 2021,

 Defendant Sites filed a second pro se letter motion requesting the

 same relief. [ECF No. 66]. On January 27, 2021, Defendant Sites

 filed a third pro se letter motion again requesting the same

 relief. [ECF No. 67].

       In this matter, the one-year period of limitation commences

 on “the date on which the judgment of conviction becomes final.”
Case 2:19-cr-00010-TSK-MJA Document 68 Filed 01/27/21 Page 2 of 8 PageID #: 391
                   MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S
                   MOTIONS (IN ADVANCE) FOR AN EXTENSION OF TIME IN
                     WHICH TO FILE A MOTION UNDER 28 U.S.C. § 2255
                                AND MOTION FOR TRANSFER

 28   U.S.C.   §    2255(f)(1).      This    Court   entered   a    judgment   order

 sentencing Defendant to a total of 240 months incarceration on

 January 23, 2020. No appeal was filed. The deadline for timely

 filing of a § 2255 petition has not yet expired. This Court denies

 defendant’s motion in advance to extend the one-year limitation

 period for filing a petition under 28 U.S.C. § 2255. Further, to

 the extent Defendant Sites requested the Court transfer him to a

 federal correctional facility, the Court denies the pro se letter

 motions on this ground. [See ECF Nos. 65, 66, 67]

II.    Facts

       On May 20, 2019, Defendant pled guilty to counts one and three

 of the Indictment: Count one, possession with intent to distribute

 methamphetamine,           in   violation    of     21   U.S.C.    §§   841(a)(1),

 841(b)(1)(B),        and    count   three,    possession      of   a    firearm   in

 furtherance of a drug trafficking crime, in violation of 18 U.S.C.

 § 924(c)(1)(A).

       On January 23, 2020, this Court sentenced Defendant to a total

 of 240 months incarceration to be followed by a five-year term of

 supervised release. This Court entered judgment on January 27,

 2020. On January 20, 2021, the defendant filed his first pro se

 letter motion, requesting in advance, an extension of the one-year

 period of limitation for filing a petition under 28 U.S.C. § 2255,

 presumably because he has no present access to the law books and
Case 2:19-cr-00010-TSK-MJA Document 68 Filed 01/27/21 Page 3 of 8 PageID #: 392
               MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S
               MOTIONS (IN ADVANCE) FOR AN EXTENSION OF TIME IN
                 WHICH TO FILE A MOTION UNDER 28 U.S.C. § 2255
                            AND MOTION FOR TRANSFER

 assistance he believes he needs to prepare his petition. His letter

 motion also states that he is currently in state custody and

 requests a period of 90 days from the time he arrives at a federal

 facility. See ECF Nos. 65, 66, 67. Each letter motion requests the

 same relief. Id.

III.   Applicable Law

       The Anti-Terrorism and Effective Death Penalty Act of 1996

 (“AEDPA”) provides: “A 1-year period of limitation shall apply to

 a motion under this section.” 28 U.S.C. § 2255(f)(1). The one-year

 limitations period begins to run from the latest of:

 (1) the date on which the judgment of conviction is final;

 (2) the date on which the impediment to making a motion created by
 government action in violation of the Constitution or laws of the
 United States is removed, if the movant was prevented from making
 a motion by such government action;

 (3) the date on which the right asserted was initially recognized
 by the Supreme Court, if that right has been newly recognized by
 the Supreme court and made retroactively applicable to cases on
 collateral review; or

 (4) the date on which the facts supporting the claim or claims
 presented could have been discovered through the exercise of due
 diligence.

 28 U.S.C. § 2255(f)(1)-(4).

       A conviction becomes final on the date upon which a defendant

 “declines   to   pursue   further   direct   appellate    review.”   United

 States v. Sanders, 247 F.3d 139, 142 (4th Cir. 2001). “For purposes

 of the limitations period of § 2255, when there is no direct
Case 2:19-cr-00010-TSK-MJA Document 68 Filed 01/27/21 Page 4 of 8 PageID #: 393
               MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S
               MOTIONS (IN ADVANCE) FOR AN EXTENSION OF TIME IN
                 WHICH TO FILE A MOTION UNDER 28 U.S.C. § 2255
                            AND MOTION FOR TRANSFER

 appeal, a judgment of conviction becomes final ten days from the

 date judgment is entered.” See Sherrill v. United States, 2006 WL

 462092 *1 (W.D.N.C. Feb. 23, 2006); see also Fed. R. Crim. P.

 45(a).

       This   Court    lacks   jurisdiction    to   consider   a     defendant’s

 request of an extension of time to file a § 2255 petition until a

 § 2255 petition is filed because, until such a petition is filed,

 “there is no case or controversy to be heard, and any opinion”

 rendered would be advisory. United States v. Leon, 203 F. 3d 162,

 164 (2d Cir. 2000); United States v. McFarland, 125 Fed. Appx.

 573, 2005 WL 768731, *1, *1 (5th Cir. April 6, 2005) (unpublished);

 United States v. Moore, 56 Fed. Appx. 686, 2003 WL 180000, *1, *1

 (6th Cir. Jan. 24, 2003) (unpublished); United States v. White,

 257 Fed. Appx. 608, 007 WL 4302418, *1, *1 (4th Cir. Dec. 2, 2007)

 (unpublished).       “A   federal   court   [lacks]   the   power    to   render

 advisory opinions.” United States Nat’l Bank of Oregon v. Indep.

 Ins. Agents of Am., 508 U.S. 439, 446, 113 S. Ct. 2173; 124 L. Ed.

 2d 402 (1993).

       In order for the Court to have jurisdiction to rule on a

 motion such as this, the motion must be either: (1) filed with or

 after a § 2255 petition, or (2) construed as a § 2255 petition

 itself. See Green v. United States, 20 F.3d 78, 83 (2nd Cir. 2001)

 (noting that “where a motion, nominally seeking an extension of
Case 2:19-cr-00010-TSK-MJA Document 68 Filed 01/27/21 Page 5 of 8 PageID #: 394
                 MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S
                 MOTIONS (IN ADVANCE) FOR AN EXTENSION OF TIME IN
                   WHICH TO FILE A MOTION UNDER 28 U.S.C. § 2255
                              AND MOTION FOR TRANSFER

 time, contains allegations sufficient to support a claim under

 section 2255, a district court is empowered, and in some instances

 may be required . . . to treat that motion as a substantive motion

 for relief”); United States v. Prescott, 221 F.3d 686, 688 (4th

 Cir. 2000) (noting that the limitation period for a § 2255 motion

 is subject to equitable tolling where a prisoner has been precluded

 from compliance due to circumstances external to his own conduct).

 Where a motion to seeking to extend contains allegations sufficient

 to support a claim under 28 U.S.C. § 2255, it may be construed as

 a § 2255 motion. United States v. Curry, 213 F.3d 633 (Table),

 2000 U.S. App. LEXIS 8744 (4th Cir. 2000) (unpublished).

        Under certain circumstances, principles of equitable tolling

 may    apply    to   excuse     a       failure   to   comply    with   the   strict

 requirements of a statute of limitations, but those principles do

 not    apply    to   overcome       a    jurisdictional    bar    where   rigorous

 compliance with a time limit may be required as a precondition to

 jurisdiction over a matter. See Harris v. Hutchinson, 209 F.3d

 325, 328 (4th Cir. 2000). The time restriction in 28 U.S.C. §

 2244(d) is a statute of limitations, a conclusion supported by

 both   the     language   of    the       AEDPA   itself   --    “the   limitations

 provisions do ‘not speak in jurisdictional terms or refer in any

 way to the jurisdiction of the district courts,’" Id. at 328-29,

 quoting Zipes v. Trans World Airlines, Inc., 455 U.S. 385, 394, 71
Case 2:19-cr-00010-TSK-MJA Document 68 Filed 01/27/21 Page 6 of 8 PageID #: 395
                  MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S
                  MOTIONS (IN ADVANCE) FOR AN EXTENSION OF TIME IN
                    WHICH TO FILE A MOTION UNDER 28 U.S.C. § 2255
                               AND MOTION FOR TRANSFER

 L. Ed. 2d 234, 102 S. Ct. 1127 (1982) (analyzing Title VII

 provisions that specifies time for filing charges with the EEOC)

 -- and by its legislative history, which reveals an intent to

 create a statute of limitations, not a jurisdictional bar. Id. at

 329, quoting Miller v. New Jersey State Dep't of Corrections, 145

 F.3d 616, 618       (3d Cir 1998). Nonetheless, even though equitable

 tolling is possible, only “rare                 and   exceptional       circumstances

 warrant    equitably      tolling limitations period.’”                Green, 20 F.3d

 at 82-83.

       Courts generally lack authority to issue a facility transfer

 upon motion from an inmate. 18 U.S.C. § 3621(b) provides that

 “[t]he     Bureau   of    Prisons       shall    designate       the   place    of   the

 prisoner’s imprisonment. The Bureau may designate any available

 penal or correctional facility that meets minimum standards of

 health     and   habitability       established         by   the   Bureau,     whether

 maintained by the Federal Government or otherwise and whether

 within or without the judicial district in which the person was

 convicted, that the Bureau determines to be appropriate.” See also

 Meachum    v.    Fano,    427    U.S.   215     (1976)   (holding      that    prisoner

 transfer is within the sound discretion of the BOP).

IV.    Discussion

       On   January       27,    2020,   four     days    after     Defendant    Sites’

 sentencing hearing, this Court entered a Judgment and Commitment
Case 2:19-cr-00010-TSK-MJA Document 68 Filed 01/27/21 Page 7 of 8 PageID #: 396
               MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S
               MOTIONS (IN ADVANCE) FOR AN EXTENSION OF TIME IN
                 WHICH TO FILE A MOTION UNDER 28 U.S.C. § 2255
                            AND MOTION FOR TRANSFER

 Order. [ECF No. 60]. Because Defendant Sites did not file a direct

 appeal, his conviction became final on February 6, 2020, ten days

 from the date judgment was entered. See Sherrill v. United States,

 2006 WL 462092 *1 (W.D.N.C. Feb. 23, 2006); see also Fed. R. Crim.

 P. 45(a). Accordingly, Defendant Sites has until February 17, 2021

 to timely file a petition for habeas corpus. Defendant’s letter

 motions recite no facts related to his sentence or incarceration,

 and contain no allegations supporting a claim for relief under §

 2255. Since     the   motions   do   not    allege   sufficient    grounds   to

 constitute a cognizable claim under § 2255, it cannot be construed

 as a § 2255 motion. Defendant Sites still has approximately three

 (3) weeks before the one-year statute of limitations for timely

 filing of a habeas corpus petition will expire, and there is

 nothing on the face of Defendant Sites’ letter motions reflecting

 circumstances    so    compelling    that    the     application   of   future

 equitable tolling would be indicated.

       It is apparent to the Court that Defendant Sites is being

 held on a $25,000.00 bond at Potomac Highlands Regional Jail with

 pending state charges against him in the Circuit Court of Pendleton

 County. To the extent Defendant Sites requests this Court to

 initiate a facility transfer, that request is also denied because

 the Court lacks authority to order such a transfer. 18 U.S.C. §

 3621(b).
Case 2:19-cr-00010-TSK-MJA Document 68 Filed 01/27/21 Page 8 of 8 PageID #: 397
               MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S
               MOTIONS (IN ADVANCE) FOR AN EXTENSION OF TIME IN
                 WHICH TO FILE A MOTION UNDER 28 U.S.C. § 2255
                            AND MOTION FOR TRANSFER

 V.    Conclusion

       For   the   reasons   stated    above,   the   defendant’s   letter

 motions for extension of time for filing a petition under               28

 U.S.C. § 2255 are DENIED for lack of jurisdiction. [ECF Nos. 65,

 66, 67]. Further, any request made by Defendant Sites regarding

 a transfer from his current facility to a federal correctional

 facility is also DENIED. Id.

       IT IS SO ORDERED.

       The Court directs the Clerk to mail a copy of Order to the

 pro se defendant by certified mail, return receipt requested,

 to his last known address as shown on the docket, and to transmit

 a copy of this Order to counsel of record.

 DATED: January 27, 2021.


                                      /s/ Thomas S. Kleeh
                                      THOMAS S. KLEEH
                                      UNITED STATES DISTRICT JUDGE
